AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STA TES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                                                  (For Revocation of Probation or Supervised Release)
                                                                  (For Offenses Committed On or After November I, I 987)
                               V.
                  FELIX SALDANA, JR. (I)                             Case Number:          13CRI402-H

                                                                  Caitlin Elizabeth Howard, Federal Defenders of San Diego, Inc.
                                                                  Defendant's Attorney
Registration Number:        37807-298
•·
THE DEFENDANT:
 IZI   admitted guilt to violation ofallegation(s) No.      1, 2, 4, and 5.

 0
                                                           ------------- after denial of guilty.
       was found guilty in violation ofallegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
               I, 2                 nv3, Unlawful use of a controlled substance or Failure to Test
                4                   nv7, Failure to report as directed
                5                   nvl I, Failure to report change in residence/employment




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of I 984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay testitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                    October 21. 2019
                                                                    Date oflmposition of Sentence




                        FILED
                          OCT 2 2 2019

              souiJftm is1S101sHICTrHier
             BY
                                         cou ORN/A
                                     OF CA
                                            DEPUTY
                                                                                                                      13CR1402-H
AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               FELIX SALDANA, JR. ( 1)                                                   Judgment - Page 2 of2
CASE NUMBER:             13CR1402-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 6MONTHS.




 •      The court makes the following recommendations to the Bureau of Prisons:




 D      The defendant is remanded to the custody of the United States Marshal.

 D      The defendant must surrender to the United States Marshal for this district:
        •    at                             A.M.               on
                                                                    -------------------
        •    as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
        Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                           to
                                                                              ----------------
 at
      - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                            13CR1402-H
